Citation Nr: 1419283	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-22 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy.

2.  Entitlement to an initial rating in excess of 10 percent for left epididymo-orchitis with left hydrocele.

3.  Entitlement to an effective date earlier than June 21, 2010, for erectile dysfunction and special monthly compensation based upon loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1963 to March 1967 and from July 1967 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and December 2011 by or on behalf of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2012, the Veteran testified at a personal Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the Veteran did not perfect the appeal for entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) in his June 2010 VA Form 9, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the TDIU issue in this case remains for appellate review and is appropriately addressed as part of the increased rating issue on appeal.  

The Veteran's statements and testimony in February 2012 and November 2012 may also be construed as expressing disagreement with the December 2011 denial of a service connection claim for benign prostatic hypertrophy and with the assigned effective date for the award of service connection for erectile dysfunction and special monthly compensation.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The issue of entitlement to service connection for an acquired psychiatric disorder manifested by stress has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in January 2007, April 2009, and March 2010.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  See 38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the desired records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

In this case, the Veteran contends that his service-connected left epididymo-orchitis with left hydrocele is more disabling than reflected by the assigned 10 percent rating.  He asserted, in essence, that he has pain, pain with urination, and urinary tract infections that required continuous intensive management.  VA correspondence dated in March 2012 noted the Veteran had a scheduled urology service appointment in April 2012.  Records also show that he was awarded SSA disability benefits effective from August 2004.  The medical records associated with the April 2012 VA urology appointment and the SSA disability claim are not of record.  The Board also notes that in correspondence dated in November 2009 the Veteran noted having received VA hospital treatment soon after his discharge from active service, but that he did not identify the reason for that treatment.  As the record indicates that additional evidence may exist pertinent to the present appeal, further development is required prior to appellate review.  

The Veteran's statements and testimony in February 2012 and November 2012 may also be construed as expressing disagreement with the December 2011 denial of a service connection claim for benign prostatic hypertrophy and with the assigned effective date for the award of service connection for erectile dysfunction and special monthly compensation.  Therefore, these matters must be remanded for the issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to service connection benign prostatic hypertrophy and the assigned effective date for the award of service connection for erectile dysfunction and special monthly compensation.  The Veteran should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the left epididymo-orchitis with left hydrocele issue on appeal.  He should be specifically requested to identify any associated treatment for urinary tract infections and any pertinent VA hospital treatment he received soon after his discharge from active service.  After the Veteran has signed the appropriate releases, the indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


